 

Execution version

 

ULTRA PETROLEUM CORP.

 

5.750% Senior Notes due 2018

 

 

 

Purchase Agreement

 

December 6, 2013

 

Goldman, Sachs & Co.,

As representative of the several Purchasers

named in Schedule I hereto,

200 West Street,

New York, New York 10282-2198

 

Ladies and Gentlemen:

 

Ultra Petroleum Corp., a Yukon, Canada corporation (the “Company”), proposes,
subject to the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the Purchasers named in Schedule I hereto
(the “Purchasers”) an aggregate of $450,000,000 principal amount of the 5.750%
Senior Notes due 2018 specified above (the “Securities”).

 

1.The Company represents and warrants to, and agrees with, each of the
Purchasers that:

 

(a)A preliminary offering memorandum, dated December 2, 2013 (the “Preliminary
Offering Memorandum”) has been prepared in connection with the offering of the
Securities, and an offering memorandum, dated December 6, 2013 (the “Offering
Memorandum”), will be prepared in connection with the offering of the
Securities. The Preliminary Offering Memorandum, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Memorandum”. Any reference to the
Preliminary Offering Memorandum, the Pricing Memorandum or the Offering
Memorandum shall be deemed to refer to and include all documents filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or prior to the date of such
memorandum and incorporated by reference therein and any reference to the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
as amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum
or the Offering Memorandum, as the case may be, and prior to such specified date
and (ii) any Additional Issuer Information (as defined in Section 5(f))
furnished by the Company prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports” (provided that where only
sections of such documents are specifically incorporated by reference, only such
sections shall be considered to be part of the “Exchange Act Reports”). The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Preliminary Offering Memorandum or the
Offering Memorandum and any amendments or supplements thereto and the Exchange
Act Reports did not and will not, as of their respective dates, contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a Purchaser through Goldman, Sachs & Co. expressly for use therein;





 

 

 

 

(b)For the purposes of this Agreement, the “Applicable Time” is 1:30 pm (Eastern
time) on the date of this Agreement. The Pricing Memorandum as supplemented by
the information set forth in Schedule III hereto, taken together (collectively,
the “Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)(i)) listed on Schedule II(b) hereto and
each Permitted General Solicitation Material (as defined in Section 6(a)(i))
listed on Schedule II(d) hereto) does not conflict with the information
contained in the Pricing Memorandum or the Offering Memorandum and each such
Company Supplemental Disclosure Document and Permitted General Solicitation
Material, as supplemented by and taken together with the Pricing Disclosure
Package as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to statements or omissions made in a Company Supplemental
Disclosure Document or Permitted General Solicitation Material in reliance upon
and in conformity with information furnished in writing to the Company by a
Purchaser through Goldman, Sachs & Co. expressly for use therein;

 

2

 

 

(c)Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Pricing Disclosure
Package any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package; and, since
the respective dates as of which information is given in the Pricing Disclosure
Package, there has not been any change in the capital stock, membership
interests or long-term debt of the Company or any of its subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, financial
position, shareholders' equity (or members’ interests) or results of operations
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”), otherwise than as set forth or contemplated in the Pricing Disclosure
Package;

 

(d)The Company and each of its subsidiaries has been duly incorporated or formed
and is validly existing as a corporation or limited liability company in good
standing under the laws of its respective jurisdiction of incorporation or
formation, with power and authority (corporate, limited liability company and
other) to own its properties and conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum, and, except to the
extent the failure to be so qualified or be in good standing would not,
individually or in the aggregate, have a Material Adverse Effect, has been duly
qualified as a foreign corporation or limited liability company for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified or be in good standing in
any such jurisdiction;

 

(e)The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum, and all of the issued shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable; and all of the issued shares of capital
stock, membership interests or other equity interests, as applicable, of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims;

 

3

 

 

(f)The financial statements (including the related notes thereto) of the Company
and its consolidated subsidiaries included or incorporated by reference in each
of the Pricing Disclosure Package and the Offering Memorandum comply in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Act”) and the Exchange Act, as applicable, and present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
each of the Pricing Disclosure Package and the Offering Memorandum present
fairly the information required to be stated therein; and the other financial
information included or incorporated by reference in each of the Pricing
Disclosure Package and the Offering Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly the information shown thereby. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the
Offering Memorandum and the Pricing Disclosure Package fairly presents the
information called for in all material respects and is prepared in all material
respects in accordance with the Commission's rules and guidelines applicable
thereto.

 

(g)The Securities have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided in this Agreement, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company, enforceable against the Company and will be entitled to the benefits of
and be in the form contemplated by that certain indenture to be dated as of
December 12, 2013 (the “Indenture”) between the Company and US Bank, National
Association, as Trustee (the “Trustee”), under which they are to be issued,
which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles and entitled to the benefits
provided by the Indenture; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Offering Memorandum and will be in substantially the form
previously delivered to you;

 

(h)The Company has all requisite corporate power to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company.

 

4

 



 

(i)The Registration Rights Agreement to be dated as of the Time of Delivery (the
“Registration Rights Agreement”), which will be substantially in the form
previously delivered to you, has been duly authorized, and as of the Time of
Delivery (as defined herein), will have been duly executed and delivered by the
Company, and will constitute a valid and legally binding instrument, enforceable
against the Company in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
except that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy; and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Offering Memorandum;

 

(j)The senior notes due 2018 to be offered in exchange for the Securities
pursuant to the Registration Rights Agreement (the “Exchange Securities”) have
been duly authorized by the Company and if and when issued and authenticated in
accordance with the terms of the Indenture and delivered in accordance with the
exchange offer provided for in the Registration Rights Agreement (the “Exchange
Offer”), will be validly issued and delivered and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and will be entitled to the benefits provided by the Indenture;

 

(k)None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

 

(l)Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

 

(m)The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture, the Registration Rights
Agreement, the Exchange Securities and this Agreement and the consummation of
the transactions herein and therein contemplated and the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
the Pricing Disclosure Package and the Offering Memorandum will not conflict
with or result in a breach or violation of (i) any of the terms or provisions
of, or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) the provisions of the Articles of Incorporation,
as amended, or By-laws of the Company or (iii) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except for,
with respect to clauses (i) and (iii), any for any such conflict, breach, or
violation which would not, individually or in the aggregate, have a Material
Adverse Effect;

 

5

 



 

(n)No consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the issue
and sale of the Securities or the consummation by the Company of the
transactions contemplated by this Agreement, the Securities, the Exchange
Securities, the Registration Rights Agreement or the Indenture, except for such
consents, approvals, authorizations, registrations or qualifications as may be
required (i) under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Purchasers or (ii) with
respect to the Exchange Securities, under the Act, the Trust Indenture Act and
applicable state securities or Blue Sky laws as contemplated by the Registration
Rights Agreement;

 

(o)Neither the Company nor any of its subsidiaries is (i) in violation of its
Articles of Incorporation, as amended, or By-laws or equivalent organizational
document or (ii) in default in the performance or observance of any material
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except for, with
respect to clause (ii), any such violation or default which would not,
individually or in the aggregate, have a Material Adverse Effect;

 

(p)The statements set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Notes”, insofar as they purport to
constitute a summary of the terms of the Securities, under the caption
“Description of Certain Indebtedness,” insofar as they purport to constitute a
summary of the terms of the documents referred to therein, and under the caption
“Certain United States Federal Income Tax Considerations,” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair;

 

(q)The statements set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Certain Canadian Federal Income Tax
Considerations,” insofar as they purport to describe the provisions of the laws
referred to therein as they apply to investors described therein, are accurate,
complete and fair;

 

6

 

 

(r)Other than as set forth in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries, would, individually or in the
aggregate, have a Material Adverse Effect or materially affect the ability to
consummate the transactions contemplated hereby; and, to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

 

(s)When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

(t)The Company is subject to Section 13 or 15(d) of the Exchange Act and is a
reporting issuer in each of British Columbia, Alberta, Saskatchewan, Manitoba,
Ontario, Quebec, Nova Scotia and the Yukon, and is not noted in default of any
of its public company reporting obligations;

 

(u)The Company and its subsidiaries are not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be, an “investment company”, as such term is defined in the United
States Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

(v)Neither the Company nor any person acting on its or their behalf (other than
the Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below) or, with respect to Securities sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act and the Company, any affiliate of the Company and any person
acting on its or their behalf has complied with and will implement the “offering
restriction” within the meaning of such Rule 902;

 

(w)Within the preceding six months, except for the issuance of the Securities
pursuant to this Agreement, neither the Company nor any other person acting on
behalf of the Company has offered or sold to any person any Securities, or any
securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securities or any substantially similar security issued by
the Company, within six months subsequent to the date on which the distribution
of the Securities has been completed (as notified to the Company by Goldman,
Sachs & Co.), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

 

7

 

 

(x)The Company maintains a system of “internal control over financial reporting”
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and the
interactive data in eXtensbile Business Reporting Language incorporated by
reference in the Offering Memorandum and the Pricing Disclosure Package is
prepared in all material respects in accordance with the Commission’s rules and
guidelines applicable thereto. The Company is not aware of any material
weaknesses in its internal control over financial reporting;

 

(y)Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting;

 

(z)The Company maintains a system of “disclosure controls and procedures” (as
such term is defined in Rule 13a-15(e) of the Exchange Act) that is designed to
ensure that information required to be disclosed by the Company in reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within time periods that comply with the requirements of the
Exchange Act; such disclosure controls and procedures have been designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective;

 

(aa)Ernst & Young, LLP, which has audited certain financial statements of the
Company and its subsidiaries is an independent registered public accounting firm
under the rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) as required by the Act;

 

8

 



 

(bb)Netherland Sewell & Associates, Inc., an oil and gas consulting firm
(“NSAI”), whose summary letter from its report as of December 31, 2012 appears
in the Pricing Disclosure Package or is incorporated by reference therein, whose
reserve estimates from its reports are included or are incorporated by reference
therein and who has delivered the letter referred to in Section 8(g) hereof,
was, as of the date of such reports, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company. The Company is not
aware of any facts or circumstances that would in the aggregate result in a
material adverse change in the aggregate net proved reserves, or the aggregate
present value or the standardized measure of the future net cash flows from the
written engineering reports prepared by NSAI dated January 31, 2011, February 1,
2012 and February 11, 2013; the information furnished by the Company to NSAI for
purposes of preparing its reports, including, without limitation, production,
costs of operation and development, current prices for production, agreements
relating to current and future operations and sales of production, was true,
correct and complete in all material respects on the dates supplied and, as of
the dates of the applicable engineering reports of NSAI, was prepared in
accordance with customary industry practices. The pro forma and roll-forward
estimates of reserves and related data of the Company as of September 30, 2013
contained in the Pricing Disclosure Package reflect adjustments to the Company’s
estimates of reserves as of December 31, 2012 and were calculated in all
material respects in accordance with the methodology described in the Pricing
Disclosure Package;

 

(cc)Except as described in the Pricing Disclosure Package, the Company and its
subsidiaries have defensible title to all of their interests in oil and gas
properties and all other real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (i) are described in the Pricing
Disclosure Package, (ii) liens and encumbrances under operating agreements,
unitization and pooling agreements, production sales contracts, farm-out
agreements and other oil and gas exploration participation and production
agreements, in each case that secure payment of amounts not yet due and payable
for the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (iii) could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or as
described in the Pricing Disclosure Package, all of the leases and subleases of
real property of the Company or any of its subsidiaries and under which the
Company or any of its subsidiaries holds properties described in the Pricing
Disclosure Package, are in full force and effect, and, except as could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect or as
described in the Pricing Disclosure Package, neither the Company nor any of its
subsidiaries has received written notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any of its
subsidiaries under any of such leases or subleases, or affecting or questioning
the rights of the Company or such subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease. With respect to
interests in oil and gas leases obtained by or on behalf of the Company or its
subsidiaries that have not yet been drilled or included in a unit for drilling,
the Company or its subsidiaries have carried out such title investigations in
accordance with the practices customary in the oil and gas industry in the areas
in which the leased properties are located;

 

9

 

 

(dd)The Company and each of its subsidiaries carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties. All policies of
insurance of the Company and its subsidiaries are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
in all material respects; and neither the Company nor any of its subsidiaries
has received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance; there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that could not reasonably be
expected to have a Material Adverse Effect;

 

(ee)The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the consolidated financial
statements of the Company and its subsidiaries included or incorporated by
reference in the Pricing Disclosure Package are based on or derived from sources
that the Company believes to be reliable and accurate in all material respects;

 

(ff)No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in the Pricing Disclosure Package
under the caption “Description of Notes—Limitation on Restrictions on
Distributions from Restricted Subsidiaries”;

 

(gg)As of the date hereof, (i) all royalties, rentals, deposits and other
amounts owed under the oil and gas leases constituting the oil and gas
properties of the Company and its subsidiaries have been properly and timely
paid (other than amounts held in suspense accounts pending routine payments or
related to disputes about the proper identification of royalty owners and except
where the failure to timely pay or pay such amounts could not, individually or
in the aggregate, have a Material Adverse Effect); and no material amount of
proceeds from the sale or production attributable to the oil and gas properties
of the Company and its subsidiaries are currently being held in suspense by any
purchaser thereof, except where such amounts due could not, individually or in
the aggregate, have a Material Adverse Effect, and (ii) there are no claims
under take-or-pay contracts pursuant to which natural gas purchasers have any
make-up rights affecting the interests of the Company or its subsidiaries in
their oil and gas properties, except where such claims could not, individually
or in the aggregate, have a Material Adverse Effect;

 

10

 

 

(hh)Except as described in the Pricing Disclosure Package and except such
matters as would not, singly or in the aggregate, result in a Material Adverse
Effect: (i) neither the Company nor any of its subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products or asbestos containing materials (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”); (ii) the Company and its subsidiaries have
all permits, authorizations and approvals required under applicable
Environmental Laws for their operations as presently conducted and are each in
compliance with their requirements; (iii) there are no pending or threatened
administrative, regulatory or judicial actions, suits, written demands, claims,
liens, notices of noncompliance or violation, investigation or proceedings
arising pursuant to any Environmental Law asserted against the Company or any of
its subsidiaries and (iv) to the knowledge of the Company, there are no events
or circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or Environmental Laws or the
violation of any Environmental Laws;

 

11

 

 

(ii)(i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no Plan has failed (whether or not waived), or is reasonably expected to fail,
to satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of Section
303(i) of ERISA) or “endangered status” or “critical status” (within the meaning
of Section 305 of ERISA); (v) the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (vi) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur; (vii) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification
and (viii) neither the Company nor any member of the Controlled Group has
incurred, nor reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(a)(3) of ERISA), except in each case
with respect to the events or conditions set forth in (i) through (viii) hereof,
as would not, individually or in the aggregate, have a Material Adverse Effect;

 

(jj)The Company is not a “passive foreign investment company” (“PFIC”) within
the meaning of Section 1297 of the United States Internal Revenue Code of 1986,
as amended, for any taxable year ended on or before December 31, 2012, is not a
PFIC, and does not expect to become a PFIC in its current taxable year or any
subsequent taxable year;

 

(kk)None of the Company, any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; (iv)
violated or is in violation of any provision of the Bribery Act 2010 of the
United Kingdom; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws;

 

12

 

 

(ll)The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company or any of its subsidiaries (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened;

 

(mm)None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or
(ii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as Purchaser,
advisor, investor or otherwise) of Sanctions;

 

(nn)That certain Purchase and Sale Agreement by and between Axia Energy, LLC, as
Seller, and UPL Three Rivers Holdings, LLC (“UPL Three Rivers”), as Buyer, dated
as of October 18, 2013, has been duly authorized, executed and delivered by UPL
Three Rivers, constitutes a valid and binding agreement of UPL Three Rivers and,
to the knowledge of the Company, of the other party thereto, enforceable against
UPL Three Rivers in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
except that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy and, as of the date hereof, UPL Three Rivers
has all necessary power and authority to perform its obligations thereunder.

 

(oo)The Company is exempt from the oil and gas reserve and resource reporting
requirements, and all other requirements, of National Instrument 51-101
Standards of Disclosure of Oil and Gas Activities of the Canadian Securities
Administrators in each province and territory of Canada where it would otherwise
be subject to those requirements by virtue of exemption orders issued by the
Canadian securities regulators (the “Exemptive Relief”). The Company is
currently in compliance with all of the conditions of the Exemptive Relief,
including the requirement that not more than 10% of the Company’s common shares
be held by persons resident in Canada, and the requirement that not more than
10% of the Company’s common shareholders be residents of Canada;

 

13

 

 

(pp)The Company’s head office is not located within Yukon. The Company’s
executive officers and directors are not resident in Yukon. The business of the
Company and its subsidiaries is not administered from, and the operations of the
Company and its subsidiaries are not conducted in, Yukon. No acts,
advertisements, solicitations, conduct or negotiations by the Company or its
affiliates in furtherance of the offering and sale of the Securities
contemplated hereby have taken place in Yukon (including any underwriting or
investor relations activities), it being understood that no representation or
warranty is made with respect to the activities of the Purchasers. The offer and
sale of the Securities to any purchaser outside Yukon, and that is not resident
in Yukon, is not subject to the prospectus requirements of the Securities Act
(Yukon); and

 

(qq)The Company has applied for an exemption from the requirements of Part 7 of
the Business Corporations Act (Yukon) that would otherwise apply to the Company
and the Indenture in connection with the offering, issue, sale and delivery of
the Securities by the Company to the Purchasers, the distribution of the
Securities by the Purchasers as contemplated by this Agreement and the issue and
delivery of the Exchange Securities pursuant to the Exchange Offer.

 

2.Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98.285% of the principal amount thereof, plus accrued interest, if any, from
December 12, 2013 to the Time of Delivery hereunder, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto.

 

3.Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

 

(a)It will sell the Securities only to: (i) persons who it reasonably believes
are “qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A
under the Act in transactions meeting the requirements of Rule 144A or, (ii)
upon the terms and conditions set forth in Annex I to this Agreement;

 

(b)It is an Institutional Accredited Investor (within the meaning of Rule 501
under the Act); and

 

14

 

 

(c)It and each of its affiliates will not solicit offers to purchase or sell the
Securities in any province or territory of Canada except on a private placement
basis in accordance with the Final Offering Circular (including for the purposes
hereof, any Canadian offering document appended thereto) and in compliance with
Canadian Securities Laws to “accredited investors” as such term is used in
National Instrument 45-106 – Prospectus and Registration Exemptions (“NI
45-106”) through a registrant properly registered or otherwise so as to not
require the filing of a prospectus or any other document with respect to the
distribution of the Securities under applicable Canadian Securities Laws (other
than, if required by applicable Canadian Securities Laws, the filing of the
Offering Memorandum (including for the purposes hereof, any Canadian offering
document appended thereto) provided to purchasers in the Provinces and Form
45-106F1 pursuant to NI 45-106 or any equivalent form in any of the Provinces)
and to provide such information as may reasonably be required by the Company in
respect of the purchasers of the Securities in order for the Company to fulfill
its filing obligations under applicable Canadian Securities Laws, if any.
“Canadian Securities Laws” means the securities acts or similar statutes of each
of the Provinces and the Yukon and all regulations, rules, policy statements,
instruments, notices and blanket orders or rulings thereunder.

 



4.(a)The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer in Federal (same day) funds, by causing DTC to credit the Securities to
the account of Goldman, Sachs & Co. at DTC. The Company will cause the
certificates representing the Securities to be made available to Goldman, Sachs
& Co. for checking at least twenty-four hours prior to the Time of Delivery (as
defined below) at the office of Haynes and Boone, LLP, 1221 McKinney Street,
Suite 2100, Houston, Texas 77010 (the “Closing Location”). The time and date of
such delivery and payment shall be 9:30 a.m., New York City time, on December
12, 2013 or such other time and date as Goldman, Sachs & Co. and the Company may
agree upon in writing. Such time and date are herein called the “Time of
Delivery”.     (b)The documents to be delivered at the Time of Delivery by or on
behalf of the parties hereto pursuant to Section 8 hereof, including the
cross-receipt for the Securities and any additional documents requested by the
Purchasers pursuant to Section 8 hereof, will be delivered at such time and date
at the Closing Location, and the Securities will be delivered at the office of
DTC (or its designated custodian), all at the Time of Delivery. A meeting will
be held at the Closing Location at 4:00 p.m., New York City time, on the New
York Business Day next preceding the Time of Delivery, at which meeting the
final drafts of the documents to be delivered pursuant to the preceding sentence
will be available for review by the parties hereto. For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

 

15

 

 

5.The Company agrees with each of the Purchasers:

 

(a)To prepare the Offering Memorandum which will consist of the Preliminary
Offering Memorandum updated for the information set forth on Schedule III or
otherwise reasonably acceptable to you; to make no amendment or any supplement
to the Offering Memorandum which shall be disapproved by you, acting reasonably,
promptly after reasonable notice thereof; and to furnish you with copies
thereof;

 

(b)Promptly from time to time to take such action as you may reasonably request
to qualify the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;

 

(c)If at any time prior to the Time of Delivery (i) any event shall occur or
condition shall exist as a result of which any of the Pricing Disclosure Package
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package to comply with law, the Company will immediately
notify the Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Purchasers such amendments or supplements to any of
the Pricing Disclosure Package (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented (including such documents to be incorporated by reference therein)
will not, in light of the circumstances under which they were made, be
misleading or so that any of the Pricing Disclosure Package will comply with
law.

 

(d)To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Memorandum, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Memorandum or a supplement to the Offering Memorandum which
will correct such statement or omission or effect such compliance;

 

16

 

 

(e)During the period beginning from the date hereof and continuing until the
date that is 90 days after the Time of Delivery, not to offer, issue, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, or file with the
Commission a registration statement under the Act relating to any securities of
the Company that are substantially similar to the Securities, other than the
Exchange Securities, or publicly disclose the intention to make any offer, sale,
pledge, disposition or filing without your prior written consent;

 

(f)Not to be or become, at any time prior to the expiration of two years after
the Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

 

(g)At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

 

(h)Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders' equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;

 

(i)During the period of one year after the Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Act); and

 

(j)To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Disclosure Package under the caption “Use of Proceeds”.

 

17

 

 

6.

 



(a)(i) The Company represents and agrees that, without the prior consent of
Goldman, Sachs & Co., it and its affiliates and any other person acting on its
or their behalf (other than the Purchasers, as to which no statement is given)
(x) have not made and will not make any offer relating to the Securities that,
if the offering of the Securities contemplated by this Agreement were conducted
as a public offering pursuant to a registration statement filed under the Act
with the Commission, would constitute an “issuer free writing prospectus,” as
defined in Rule 433 under the Act (any such offer is hereinafter referred to as
a “Company Supplemental Disclosure Document”) and (y) have not solicited and
will not solicit offers for, and have not offered or sold and will not offer or
sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

 

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and Goldman, Sachs & Co., other than
one or more term sheets or other communications relating to the Securities
containing customary information and conveyed to purchasers of securities or any
Permitted General Solicitation Material, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets, communications and any Permitted General
Solicitation Material), is hereinafter referred to as a “Purchaser Supplemental
Disclosure Document”); and      (iii) any Company Supplemental Disclosure
Document, Purchaser Supplemental Disclosure Document or Permitted General
Solicitation Material, the use of which has been consented to by the Company and
Goldman, Sachs & Co., is listed as applicable on Schedule II(b), Schedule II(c)
or Schedule II(d) hereto, respectively;

 

18

 

 

7.The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and all other expenses in connection with the preparation,
printing, reproduction and filing of the Preliminary Offering Memorandum and the
Offering Memorandum and any amendments and supplements thereto and the mailing
and delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Securities, the Registration Rights Agreement, the Blue Sky
Memorandum, closing documents (including any compilations thereof), Permitted
General Solicitation Materials and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities for offering and sale under
state securities laws as provided in Section 5(b) hereof, including the fees and
disbursements of counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) all
costs and expenses incurred in connection with any “road show” presentation to
potential purchasers of the Securities; and (viii) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel and transfer taxes on resale of any of the Securities by them.

 

8.The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of the date hereof and the Time
of Delivery, true and correct, the condition that the Company shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

 

(a)Vinson & Elkins L.L.P., counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated the Time of Delivery, in form and substance
satisfactory to you, with respect to such matters as you may reasonably request,
and such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters;

 

(b)Haynes and Boone, LLP, counsel for the Company, shall have furnished to you
their written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, and substantially as set forth on Annex II(a) hereto;

 

(c)Garrett Smith, Principal Counsel for the Company, will deliver the opinions
in Annex II(b).

 

(d)Lackowicz & Hoffman, Yukon counsel for the Company, shall have furnished to
you their written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, and substantially as set forth on Annex II(c) hereto;

 

(e)Bennett Jones, Canadian counsel for the Company, shall have furnished to you
their written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, and substantially as set forth on Annex II(d) hereto;

 

(f)On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at the Time of Delivery, Ernst & Young, LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you;

 

19

 

 

(g)On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at the Time of Delivery, Netherland, Sewell &
Associates, Inc. shall have furnished to you a letter or letters, dated the
respective dates of delivery thereof, in form and substance satisfactory to you;

 

(h)(i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the
Pricing Disclosure Package any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, and      
  (ii) since the respective dates as of which information is given in the
Pricing Disclosure Package there shall not have been any change in the capital
stock or long-term debt of the Company or any of its subsidiaries or any change,
or any development involving a prospective change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii), is in your judgment so material and
adverse as to make it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
this Agreement and in each of the Pricing Disclosure Package and the Offering
Memorandum;

 



(i)On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Section 3(a)(62) of the Exchange Act, and (ii) no such organization
shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Company’s debt
securities;

 

(j)On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York or Texas State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
the Pricing Disclosure Package and the Offering Memorandum;

 

20

 

 

(k)The Purchasers shall have received an executed copy of the Indenture;

 

(l)The Securities shall be eligible for clearance and settlement through the
facilities of DTC;

 

(m)The Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of the Company.

 

(n)On or before the Time of Delivery, all closing conditions in the Purchase and
Sale Agreement by and between Axia Energy, LLC, and UPL Three Rivers, dated as
of October 18, 2013, shall have been satisfied, except for the payment of the
purchase price; and

 

(o)The Company shall have furnished or caused to be furnished to you at the Time
of Delivery certificates of officers of the Company satisfactory to you as to
the accuracy of the representations and warranties of the Company herein at and
as of such Time of Delivery, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsection (h) of this Section and as to such other
matters as you may reasonably request.

 

9.

 

(a)The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Memorandum, the
Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any such amendment or supplement, any Company Supplemental Disclosure Document
or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through Goldman, Sachs & Co. expressly for use therein.

 

21

 

 

(b)Each Purchaser, severally and not jointly, will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Offering Memorandum, the Pricing Memorandum,
the Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, or any Company Supplemental Disclosure Document, any
Permitted General Solicitation Material or arise out of or are based upon the
omission or alleged omission to state therein a material fact or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in any Preliminary Offering Memorandum,
the Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum
or any such amendment or supplement, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through Goldman, Sachs & Co. expressly for use therein; and each Purchaser will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.

 

(c)Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

22

 

 

(d)If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.

 

23

 

 

(e)The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate, director or officer of each
Purchaser and each person, if any, who controls any Purchaser within the meaning
of the Act; and the obligations of the Purchasers under this Section 9 shall be
in addition to any liability which the respective Purchasers may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company and to each person, if any, who controls the Company
within the meaning of the Act.

 



10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Securities, or the Company notifies you that it has so arranged for the
purchase of such Securities, you or the Company shall have the right to postpone
the Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Memorandum which
in your opinion may thereby be made necessary. The term “Purchaser” as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.



 

24

 

 

(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

 

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non-defaulting Purchaser or the
Company, except for the expenses to be borne by the Company and the Purchasers
as provided in Section 6 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

11.The respective indemnities, agreements, representations, warranties and other
statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any affiliate, director, officer or controlling person of
any Purchaser, or the Company, or any officer or director or controlling person
of the Company, and shall survive delivery of and payment for the Securities.

 

12.If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all expenses approved
in writing by you, including fees and disbursements of counsel, reasonably
incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

13.In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you.

 

25

 

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the representatives at 200 West Street, New York, New
York 10282-2198, Attention: Registration Department; and if to the Company shall
be delivered or sent by mail or facsimile transmission to the address of the
Company set forth in the Offering Memorandum, Attention: Corporate Secretary;
provided, however, that any notice to a Purchaser pursuant to Section 9 hereof
shall be delivered or sent by mail or facsimile transmission to such Purchaser
at its address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Company by you upon request. Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

14.This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company and, to the extent provided in Sections 9 and 11 hereof,
the officers and directors of the Company and each person who controls the
Company or any Purchaser, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Securities from
any Purchaser shall be deemed a successor or assign by reason merely of such
purchase.

 

15.Time shall be of the essence of this Agreement.

 

16.The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17.This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

 

26

 

 

18.THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

19.The Company and each of the Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20.This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

21.Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

 

27

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers and the Company. It
is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

 

  Very truly yours,         ULTRA PETROLEUM CORP.         By: /s/ Marshall D.
Smith     Name: Marshall D. Smith     Title: Senior Vice President and Chief
Financial Officer

 

28

 

 

Accepted as of the date hereof:

 

Goldman, Sachs & Co.

 

By: /s/ Michael Hickey     (Goldman, Sachs & Co.)           Name: Michael Hickey
    Title: Vice President           On behalf of each of the Purchasers  

 

29

 

 

SCHEDULE I

 

   Principal     Amount of     Securities     to be  Purchaser  Purchased 
Goldman, Sachs & Co.  $156,122,449  Citigroup Global Markets Inc.   68,877,551 
Wells Fargo Securities LLC   55,102,041  J.P. Morgan Securities LLC 
 50,510,204  CIBC World Markets Corp.   27,551,020  RBC Capital Markets, LLC 
 22,959,184  BB&T Capital Markets, a division of BB&T Securities, LLC 
 14,923,469  Mitsubishi UFJ Securities (USA), Inc.   14,923,469  BBVA Securities
Inc.   14,923,469  U.S. Bancorp Investments, Inc.   14,923,469  SMBC Nikko
Securities America, Inc.   9,183,673  Total  $450,000,000 

 

30

 



 

SCHEDULE II

 

(a)Additional Documents Incorporated by Reference:

 

(b)Company Supplemental Disclosure Documents:

 

Electronic Roadshow Presentation, dated December 2, 2013

 

(c)Purchaser Supplemental Disclosure Documents: None

 

(d)Permitted General Solicitation Materials:

 

Press release of the Company dated December 2, 2013 relating to the announcement
of the offering of the Securities.

 

Press release of the Company dated December 6, 2013 relating to the pricing of
the offering of the Securities.

 

31

 

 

SCHEDULE III

 

$450,000,000

 

Ultra Petroleum Corp.

 

5.750% Senior Notes due 2018

 

Pricing Supplement dated December 6, 2013 to the Preliminary Offering Memorandum
dated December 2, 2013 of Ultra Petroleum Corp. (the “Preliminary Offering
Memorandum”). This Pricing Supplement is qualified in its entirety by reference
to the Preliminary Offering Memorandum. The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Defined terms used and not defined herein have the meaning ascribed to them in
the Preliminary Offering Memorandum.

 

Investing in the Notes involves risk. See “Risk Factors” beginning on page 19 of
the Preliminary Offering Memorandum.

 

Issuer: Ultra Petroleum Corp.     Title of Securities: 5.750% Senior Notes due
2018     Placement: Rule 144A/Regulation S with registration rights as set forth
in the Preliminary Offering Memorandum     Offering Size: $450,000,000     Gross
Proceeds: $450,000,000     Offering Price: 100.000%     Maturity: December 15,
2018     Coupon: 5.750%     Yield to Worst: 5.750%     Spread to Benchmark
Treasury: +425 bps     Benchmark Treasury: 1.375% UST due December 31, 2018    
Interest Payment Dates; Record Dates: Semi-annually on June 15 and December 15
of each year, beginning on June 15, 2014, payable to the holders of record on
the immediately preceding June 1 and December 1.     Equity Clawback: Up to 35%
at 105.750% prior to December 15, 2015

 

32

 

 



Optional Redemption: Make-whole call @ T+50 bps prior to December 15, 2015, then
at the prices set forth below, plus accrued interest, if redeemed during the
twelve-month period beginning on December 15 of the years indicated below:

 

 

  Year  Percentage            2015   102.875%            2016   101.438%     
      2017 and thereafter   100.000%

 

Trade Date: December 6, 2013     Settlement Date (T+4): December 12, 2013    
CUSIP/ISIN: 144A CUSIP: 903914 AA7   144A ISIN: US903914AA73   Regulation S
CUSIP: C93125 AA7   Regulation S ISIN: USC93125AA79     Denominations/Multiple:
$2,000 x $1,000     Ratings*: Moody’s: B2   S&P: BB     Joint Book-runners:
Goldman, Sachs & Co.   Citigroup Global Markets Inc.  

Wells Fargo Securities LLC



  J.P. Morgan Securities LLC   CIBC World Markets Corp.     Co-managers:

RBC Capital Markets, LLC



  BB&T Capital Markets, a division of BB&T Securities, LLC   Mitsubishi UFJ
Securities (USA), Inc   BBVA Securities Inc.   U.S. Bancorp Investments, Inc.  
SMBC Nikko Securities America, Inc

 

33

 

 

Additional Information

 

Offering Size

 

Ultra Petroleum Corp. has increased the offering of the Notes from $400 million
aggregate principal amount to $450 million aggregate principal amount.
Corresponding changes will be made wherever applicable to the Preliminary
Offering Memorandum, including as discussed below.

 

Use of Proceeds

 

The following disclosure under “Use of Proceeds” on page 34 and each other
location where it appears in the Preliminary Offering Memorandum is amended to
read as follows:

 

We estimate that the net proceeds from the offering of the Notes will be
approximately $441.1 million after deducting the estimated transaction fees and
expenses. We intend to use the net proceeds from this offering, together with
borrowings of approximately $208.9 under our revolving credit facility, to fund
the purchase price of our Uinta Basin acquisition, which we expect will close
immediately following the issuance of the Notes offered hereby. Closing of the
Notes offered hereby will be subject to satisfaction of all conditions to the
closing of the pending Uinta Basin acquisition except for payment of the
purchase price and delivery of customary closing certificates. In the event the
Uinta Basin acquisition does not close, we intend to use the net proceeds to
invest in our capital expenditure programs and other general corporate purposes.

 

Capitalization

 

The following numbers in the As adjusted column under “Capitalization” on page
34 and each other location where they appear in the Preliminary Offering
Memorandum are amended to read as follows:

 

Revolving Credit Facility  $508,900         Notes offered hereby  $450,000    
    Total debt  $2,518,900         Total capitalization  $2,146,592 

 

Pro Forma Indebtedness

 

The following amounts in the Preliminary Offering Memorandum describing the pro
forma effect of this offering on outstanding indebtedness are amended as follows
in each location where they appear in the Preliminary Offering Memorandum:

 

Available borrowing capacity under our revolving credit facility  $491,100,000 
       Indebtedness under our revolving credit facility  $508,900,000        
Borrowings under our revolving credit facility to fund a portion of the Uinta
Basin acquisition  $208,900,000 

 

34

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED ONLY TO (1) “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND (2)
OUTSIDE THE UNITED STATES TO NON-U.S. PERSONS IN COMPLIANCE WITH REGULATION S
UNDER THE SECURITIES ACT.

 

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

35

 

 

ANNEX I

 

(1)The Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities (i) as part of their distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Time of Delivery, only in accordance with Rule 903 of Regulation S or Rule
144A under the Act. Accordingly, each Purchaser agrees that neither it, its
affiliates nor any persons acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and it
and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser agrees that, at or prior to
confirmation of sale of Securities (other than a sale pursuant to Rule 144A), it
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

(2)Notwithstanding the foregoing, Securities in registered form may be offered,
sold and delivered by the Purchasers in the United States and to U.S. persons
pursuant to Section 3 of this Agreement without delivery of the written
statement required by paragraph (1) above.

 

A-1

 

 

(3)Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any memorandum relating to the Securities, except in any such case
with Goldman, Sachs & Co.’s express written consent and then only at its own
risk and expense.



 

A-2

 

